SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 18, 2015 ISC8 INC. (Exact name of Registrant as specified in its Charter) Delaware 001-008402 33-0280334 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 151 Kalmus Drive, Suite A-203, Costa Mesa, California 92626 (Address of principal executive offices) (714) 549-8211 (Registrant’s Telephone Number) Not Applicable (Former name or address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.03Bankruptcy or Receivership. As previously disclosed in the Current Report on Form 8-K filed on September 24, 2014, ISC8 Inc. (the “Company”) filed a voluntary petition in the United States Bankruptcy Court for the Central District of California (the “Court”) on September 23, 2014 (the “Petition Date”) for relief under the provisions of Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”). The Company’s Chapter 11 proceedings are currently administered under the caption In re ISC8 Inc., Case No. 8:14-bk-15750-SC. On March 19, 2015, the Company completed a sale of substantially all of its assets pursuant to Section 363 of the Bankruptcy Code, and onJune 18, 2015, the Company filed its First Amended Plan of Liquidation and accompanying disclosure schedules (the “Plan of Liquidation”) with the Court. A confirmationhearingfor thePlan of Liquidation is scheduled to occur onSeptember 3, 2015at 11:00 a.m. PT in the courtroom of Honorable Scott Clarkson the United States Bankruptcy Court for the Central District of California, Santa Ana Division, Ronald Reagan Federal Courthouse, 411 West 4thStreet, Courtroom 5 C , Santa Ana, California. Item 7.01 Regulation FD. On June 18, 2015, the Company filed a monthly operating report for the month ended May 31, 2015, and on July 21, 2015 the Company filed a monthly operating report for the month ended June 30, 2015 (the “Monthly Operating Reports”) with the Court.A copy of the Monthly Operating Reports are attached hereto as Exhibits 99.1 and 99.2, respectivley. The information set forth in this Item 7.01, including Exhibits 99.1 and 99.2, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities in that section, and shall not be deemed to be incorporated by reference into any of the Company’s filings under the Securities Act of 1933, as amended, or the Exchange Act, whether made before or after the date hereof and regardless of any general incorporation language in such filings, except to the extent expressly set forth by specific reference in such a filing. Cautionary Statement Regarding Financial Operating Data The Company cautions investors and potential investors not to place undue reliance upon the information contained in the Monthly Operating Reports, which was not prepared for the purpose of providing the basis for an investment decision relating to any of the Company’s securities.The Monthly Operating Reports are limited in scope, cover limited periods of time and were prepared solely for the purpose of complying with the monthly reporting requirements of the Office of the United States Trustee.The Monthly Operating Reports were not audited or reviewed by independent accountants, are in a format prescribed by applicable requirements of the Office of the United States Trustee and are subject to future adjustment and reconciliation.There can be no assurance that, from the perspective of an investor or potential investor in the Company’s securities, the Monthly Operating Reports contain any information beyond that required by the Office of the United States Trustee.The Monthly Operating Reports also contains information for periods that are shorter or otherwise different from those required in the Company’s reports pursuant to the Exchange Act, and such information might not be indicative of the Company’s financial condition or operating results for the period that would be reflected in the Company’s financial statements or in its reports pursuant to the Exchange Act.Results set forth in the Monthly Operating Reports should not be viewed as indicative of future results. Item 9.01 Exhibits and Financial Statements. See Exhibit Index. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ISC8 INC. Date: August 6, 2015 By: /s/ Alfred Masse Alfred Masse Chief Restructuring Officer EXHIBIT INDEX ExhibitNumber Description Monthly Operating Report for the month ended May 31, 2015, filed with the United States Bankruptcy Court for the Central District of California on June 18, 2015. Monthly Operating Report for the month ended June 30, 2015, filed with the United States Bankruptcy Court for the Central District of California on July 21, 2015.
